Case 18-05568-dd          Doc 33      Filed 11/26/19 Entered 11/26/19 12:20:37                 Desc Main
                                      Document      Page 1 of 1


                                UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF SOUTH CAROLINA

In Re:                                            )
                                                  )
Lisa Ann DeGennaro                                )       Chapter 7
                                                  )       Case No. 18-05568-D
                                                  )
                                  Debtor.         )


                                   TRUSTEE'S REPORT OF NO SALE

       Kevin Campbell, the duly appointed and acting Chapter 7 Trustee for the above Debtor
(hereinafter referred to as the “Trustee”), hereby reports that the sale of the estate’s interest in the real
property commonly referred to as 942 Columbus Drive, Brick, NJ 08724 pursuant to a Court Order
entered on August 12, 2019 was unable to close. The Trustee is in the process of finalizing a new
buyer/ notice of sale.


                                                           /s/ Kevin Campbell
DATED: November 26, 2019                                  KEVIN CAMPBELL, Trustee
                                                          P. O. Box 684
                                                          Mount Pleasant, SC 29465-0684
                                                          Tel. No. (843) 884-6874
                                                          Fax No. (843) 884-0997
                                                          E-Mail: kcampbell@campbell-law-firm.com
                                                          U.S. District Court ID No. 30.
